Hili, C. J.
In the main, the trial was fair and free from error, hut the court erred in limiting the defendant’s right to strike the prosecutor to his own personal self-defense. It appearing that the defendant was a member of a posse attempting to arrest the prosecutor, and that the prosecutor was making, or attempting to make, a general attack upon the posse, and that the defendant’s superior officer ordered him to strike the prosecutor, at a time when, as the jury would have been authorized to find, the prosecutor was manifesting a present purpose to do violence to one or more of the árresting parties, the defendant should have had his right to strike in defense of his fellow officers submitted to the jury.

Judgment reversed.

Indictment for assault and battery; from Early superior court-judge Worrill. November 22, 1909.
Glessner & Park, for plaintiff in error.
J. A. Laing, solicitor-general, Reuben R. Arnold, contra.